DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 59-69 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/18/2022.
Claim Objections
Claims 2-29 and 32-58 are objected to because of the following informalities: the phrase “A method” in claims 2-29 line should be re-written as “The method”. Similarly, the phrase “A data processing unit” in line 1 in claims 32-58 should be re-written as “The data processing unit”.   Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, 37, 38, and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
as close as” in claims 7, 8, 37, and 38 is a relative term which renders the claim indefinite. The term “as close as” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Similarly, a term “this” in line 1 in claim 47 is indefinite because it is not clear what the purpose of the term “this” in context to claim 47.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, and 10 of U.S. Patent No. 10,804,834 B2. It is clear that all the elements of the application claims 1 and 11 are found in patented claims 1, 9, and 10.  The only difference between pending claims 1 and 11  and patented claims 1, 9, and 10 lie in the fact that the already patented claims include many more elements and is thus much more specific (narrow) than the pending claims.  Thus the invention of patented claims 1, 9, and 10 is in effect a “species” of the “generic” invention of pending claims 1 and 11.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since pending claims 1 and 11 are anticipated by patented claims 1, 9, and 10 they are not patentably distinct from the patented claims. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-22, 27, 29, and 30-34, 36, 40-52, and 57 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KOPKO US Pub. No. 2014/0271232 A1.

Regarding claim 1, KOPKO teaches  
A method for selecting a frequency converter (See Fig. 3, item 52) for a refrigerant compressor unit (Items 32 and 50), comprising a refrigerant compressor (Item 32) and an electric drive motor (Item 50) (See para 0024 and 0025), a working state (Motor current in step 604 in Fig. 6) suitable for the operation of the refrigerant compressor unit is selected in an application field of an application diagram of the refrigerant compressor, an operating frequency (Nominal frequency in step 602) is selected for this selected working state, and, on the basis of drive data (Efficiency), a working state 

Regarding claim 31, KOPKO teaches  
 A data processing unit (See Fig. 3, item 40. See para 0032) for selecting a frequency converter for a refrigerant compressor unit comprising a refrigerant compressor and an electric drive motor, the data processing unit comprises a display unit (See Figs, 7, 8, and TABLE 1 in para 0042) on which a working state suitable for the operation of the refrigerant compressor unit is selected in an application field of an application diagram of the refrigerant compressor, and an operating frequency is selected for this selected working state, and, on the basis of drive data stored in a memory, a working state operating current value corresponding to the selected working state and the selected operating frequency is ascertained by the data processing unit for the operation of the refrigerant compressor unit. (See claim 1 rejection for detail)

Regarding claims 2 and 32, KOPKO teaches, wherein the data processing unit, on the basis of the working state operating current value, the frequency converter of which the maximum converter current value is equal to or greater than the ascertained working state operating current value is selected from data for those frequency converters that are available for selection. (See para 0042 and 0043. TABLE 1 shows number of motor currents that are available for selection)

Regarding claims 3 and 33, KOPKO teaches, wherein the data processing unit selects the frequency converter of which the maximum converter current value is closest to the working state operating current value (122 amps in TABLE 1) is selected. (See para 0042)

Regarding claims 4 and 34, KOPKO teaches, wherein the data processing unit selects the frequency converter is selected such that its maximum converter start-up current value (122 amps) is equal to or greater than a start-up current value (116 amps) of the refrigerant compressor unit. (See para 0043)

Regarding claims 5, KOPKO teaches, wherein a stored start-up current value is consulted for the selection of the frequency converter. (Para 0042 shows a TABLE 1)

Regarding claims 6 and 36, KOPKO teaches, wherein the start-up current value is determined experimentally. (Para 0042 shows a TABLE 1)

Regarding claims 7 and 37, KOPKO teaches, wherein the data processing unit selects the frequency converter is selected such that its maximum converter start-up current value is as close as possible to the start-up current value. (See para 0043)

Regarding claims 8 and 38, KOPKO teaches, wherein the data processing unit selects the frequency converter is selected such that its maximum converter current value is as 

Regarding claims 9 and 39, KOPKO teaches, wherein the drive data are determined experimentally. (See para 0042)

Regarding claims 10 and 40, KOPKO teaches, wherein experimental drive data for the possible operating frequencies to be selected are stored for each working state of the refrigerant compressor unit. (See para 0042 and 0043. TABLE 1 shows experimental drive data)

Regarding claims 11 and 41, KOPKO teaches, wherein the operating frequency to be selected lies in the range of from 0 hertz to 140 hertz. (TABLE 1 shows frequencies 40 to 140 Hz)

Regarding claims 12 and 42, KOPKO teaches, wherein the drive data comprise the experimentally determined power consumption for each working state in the application field at the various operating frequencies. (See para 0039. See Fig. 11 for detail)

Regarding claims 13 and 43, KOPKO teaches, wherein the data processing unit calculates the working state operating current value at the selected operating frequency is calculated on the basis of the experimentally ascertained electrical power consumption at the particular operating frequency taking into consideration an 

Regarding claims 14 and 44, KOPKO teaches, wherein the impedance (R1, R2, X1, and X2 form the impedance) of the equivalent circuit of the drive motor is taken into consideration by the data processing unit in order to ascertain the working state operating current value. (See para 0036)

Regarding claim 15, KOPKO teaches, wherein, in order to ascertain the working state operating current value, the experimentally ascertained electrical power consumption of the refrigerant compressor unit is compared with the power consumption resulting from the equivalent circuit and on this basis the slip or load angle is ascertained. (See para 0036)

Regarding claim 16, KOPKO teaches, wherein the working state operating current value is ascertained on the basis of the ascertained slip or load angle and the impedance of the equivalent circuit of the drive motor. (See para 0036)

Regarding claim 17, KOPKO teaches, wherein the working state operating current value is minimized by varying the output voltage of the frequency converter. (See para 0037. Fig. 10 shows current is minimized)

Regarding claim 18, KOPKO teaches, wherein the experimentally determined electrical power consumption of each working state in the application field at the particular operating frequency is captured, in particular stored. (See para 0006 and 0039. Plots of Figs. 11 and 12 are inherently stored in a memory)

Regarding claims 19 and 49, KOPKO teaches, the data processing unit stores the working state operating current values calculated from the experimentally ascertained electrical power consumption are captured, in particular stored, for each working state and for each operating frequency. (See para 0006 and 0039. Plots of Figs. 11 and 12 are inherently stored in a memory)

Regarding claim 20, KOPKO teaches, wherein the working state operating current value is experimentally ascertained and captured, in particular stored, for each working state and each operating frequency. (See para 0006 and 0039)

Regarding claim 21, KOPKO teaches, wherein, on the basis of the maximum converter current value of the selected frequency converter, the working states belonging to this maximum converter current value are ascertained in the application field at a selected operating frequency with the aid of the drive data. (See para 0033, 0034, and 0039)

Regarding claim 22, KOPKO teaches, wherein the working states ascertained in respect of the maximum converter current value are displayed visually in the application diagram. (See Figs, 7, 8, and TABLE 1 in para 0042)

Regarding claims 27 and 57, KOPKO teaches, wherein there is available for selection by the data processing unit only a frequency converter with which, by means of a voltage adjustment unit (Item 52), the output voltage increases with reference to the operating frequency independently of a fluctuation of a mains voltage. (See para 0024 and 0034. The frequency is independently varied)

Regarding claim 29, KOPKO teaches A method carried out by a data processing unit (See Fig. 3, item 40), comprising the method steps in accordance with claim 1. (See para 0023)

Regarding claim 30, KOPKO teaches A computer program product comprising commands which, when the program is run by a computer (Item 44), cause the computer to carry out the method in accordance with claim 1. (See para 0023)

Regarding claim 35, KOPKO teaches, wherein, for the selection of the frequency converter, the data processing unit consults a start-up current value stored in a memory (Item 46) (See para 0006 and 0023. TABLE 1 also shows a current at frequency of 40 Hz).

Regarding claim 45, KOPKO teaches, wherein, in order to ascertain the working state operating current value, the data processing unit compares the experimentally ascertained electrical power consumption of the refrigerant compressor unit with the (See claim 15 rejection for detail)

Regarding claim 46, KOPKO teaches, wherein the data processing unit ascertains the working state operating current value on the basis of the ascertained slip or load angle and the impedance of the equivalent circuit of the drive motor. (See claim 16 rejection for detail)

Regarding claim 47, KOPKO teaches, wherein this varies the output voltage of the frequency converter in order to ascertain the working state operating current value, and, for the selection of the frequency converter, takes into consideration the output voltage of the frequency converter corresponding to a minimum of the working state operating current value. (TABLE 1 shows a minimum current of 107 amps. See para 0042 and 0043)

Regarding claim 48, KOPKO teaches, wherein the data processing unit stores the experimentally determined electrical power consumption of each working state in the application field at the particular operating frequency. (See claim 18 rejection for detail)

Regarding claim 50, KOPKO teaches, wherein the working state operating current value is experimentally ascertained and stored by the data processing unit for each working state and for each operating frequency. (See claim 20 rejection for detail)

Regarding claim 51, KOPKO teaches, wherein the data processing unit, on the basis of the maximum converter current value of the selected frequency converter, ascertains the working states belonging to this maximum converter current value in the application field at a selected operating frequency with the aid of the drive data. (See claim 21 rejection for detail)

Regarding claim 52, KOPKO teaches, wherein the data processing unit displays the working states ascertained in respect of the maximum converter current value on the display unit in the application diagram. (See claim 22 rejection for detail)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-26, 28, 53-55, and 58 are rejected under 35 U.S.C. 103 as being unpatentable over KOPKO US Pub. No. 2014/0271232 A1 in a view of Skaug et al. US Pub. No. 2005/0068001 A1.

Regarding claim 23, KOPKA but Skaug discloses wherein there are selected only frequency converters that comprise a frequency-limiting unit (Fig. 4 has item 33), which, at operating frequencies above a cut-off frequency, limits the operating frequency in such a way that the maximum converter current value of the frequency converter (Fref) is not exceeded. (See para 0054, 0055, 0062 and 0063. The current is limited to Ilim)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a frequency-limiting unit as disclosed by Skaug in KOPKO’s teachings to control the speed of the electric motor within a power range up to the limited maximum output power as mentioned in Skaug’s para 0011.

Regarding claim 53, a combination of KOPKO and Skaug discloses, wherein the data processing unit selects only frequency converters that comprise a frequency-limiting unit, which, at operating frequencies above a cut-off frequency, limits the operating frequency in such a way that the maximum converter current value of the frequency converter is not exceeded. (See claim 23 rejection for detail)

Regarding claims 24 and 54, a combination of KOPKO and Skaug discloses wherein the working state operating current value of the frequency converter is continuously 

Regarding claims 25 and 55, a combination of KOPKO and Skaug, wherein the working state operating current value of the frequency converter is compared with a current reference value (Current going to a summer 31), and the operating frequency is limited to a limit frequency which is present when the current reference value is reached. (See Skaug’s para 0054)

Regarding claims 26 and 56, a combination of KOPKO and Skaug, wherein the frequency-limiting unit takes into consideration both the maximum converter current value (Ilim) and also the maximum compressor operating current value as current reference value (Current going to a summer 31) and ascertains the limit frequency on the basis of the lowest of the maximum current values. (See Skaug’s para 0054)

Regarding claims 28 and 58, KOPKO does not teach but Skaug teaches, wherein an intermediate circuit voltage (Urec) of the frequency converter (Fig. 5) is measured and, by way of a comparison with at least one reference value, a voltage curve (V/f) of the output voltage is corrected. (See para 0055)

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an intermediate circuit voltage of the frequency converter as disclosed by Skaug in KOPKO’s teachings to control the speed .



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Moody et al. (US Patent No. 8,790,089 B2) discloses a compressor 302, a motor 106. Fig. 5 also shows measuring a preselected operating parameter and adjust output frequency.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BICKEY DHAKAL whose telephone number is (571)272-3577. The examiner can normally be reached 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/BICKEY DHAKAL/Primary Examiner, Art Unit 2846